ANSTEAD, Judge.
The appellant is challenging a condition of his probation which requires that he consent to a search of himself or any vehicle or premises under his control, at any time, by *397any law enforcement officer. We have previously held that such a condition is lawful. Isaacs v. State, 351 So.2d 359 (Fla. 4th DCA 1977); Pace v. State, 350 So.2d 1075 (Fla. 4th DCA 1977). However, we feel this question is of great public interest and accordingly the following question is hereby certified to the Supreme Court:
Is a condition of probation requiring a probationer to consent to a search at any time, by any law enforcement officer, violative of the probationer’s rights under the Fourth Amendment of the United States’ Constitution or Article I, Section 12 of the Florida Constitution?
The judgment and order of probation are affirmed.
DOWNEY, C. J., and DAUKSCH, J., concur.